WOLFE, Justice
(dissenting).
Mr. Justice LATIMER has presented the facts in this case clearly and impartially and has persuasively reasoned his conclusion. But I draw different conclusions. My reason is that I think the principle of “leave well enough alone” applies here. Admittedly, we are asked in this case to guess or to prophesy.
I am attempting to give full weight to the fact that the young mother had great difficulties in taking care of the child while her husband was in the Navy and that the sensible arrangement of permitting the grandmother to care for the child during a part of that period should not be taken as an indication of lack of interest or affection for the child. And I am also taking into consideration that this mother contributed to the support of her sick sister while she lived at San Diego and the fact that she was very young when she became a mother. I have no doubt that she was not wholly indifferent to the welfare of the child. Her extreme youth and the fact that she knew the child was in good hands and the difficulty in giving the child proper care while she was working exhibits good sense in doing the practical and best thing for the child during that period of its babyhood. The fact that she was willing to *207help in the care and support of a very sick sister and to do such work as a car-hop in order to contribute to support of her family with whom she was living while at San Diego, do not bespeak of an irresponsible person. Even the fact that she did not send any money to grandmother Hard-castle to aid in the support of the child when she was receiving a very tidy sum from her work in the shipyards of Portland and eighty dollars a month from her husband who was then in the Navy, and that it took a Juvenile Court action to obtain a contribution from her, may be attributed largely to youthful lack of consideration for the grandmother to whose care she willingly committed Janet and in whom she had abiding confidence.
Admitting that the mother is a fit and proper person to care for the seven year old Janet as says the main opinion, because of the long separation, the life of each must be built into the life of the other entirely anew, if in fact they were ever close to each other. It is not free from doubt whether this can be done whereas in the case of the daughter and grandmother, it has already been accomplished. True, the grandmother is 47 years of age — not old for these times— but she is not in the position of an old woman long since forgotten to the ways of a young child. She has been continuously in the business of raising young children and Janet has in effect been her youngest. Janet has also become used to the companionship of the children of the grandmother and I think in spite of the usual quarrels and disagreements which are part of the life of children she would sorely miss the companionship and perhaps as much as anything, these childish quarrels and disagreements. Then in addition to the love and care of her foster mother and the companionship of the other children, she would be transported into an entirely new and strange environment from an environment of the farm and the farm animals and the open country, which means much to children who have had the joy of knowing it, compared to the *208city home with its comparative confinement. The very so-called hardships of country life, not too severe in this age of mechanical household appliances and modern sanitary conveniences, still serve to inculcate in the child self-reliance in meeting difficulties and an independence and robustness of character which may better train the child for a normal adulthood and marriage, or better fit her for the work-a-day world than the sheltered life in a home of comparative affluence. If this young girl were even ten years old, that is, more advanced in the formative period of its life, she would be more ready to adapt herself to the change and better able to understand the reasons therefor. But this child still greatly needs assured love and affection and must not be subjected to the chance that it will not, because of jealousy or indifference or some other reason— perhaps the type of social life which ample money encourages in some parents — receive its need of affection and sense of belonging.
I recognize that money presents opportunities for advanced education and a certain type of social life, perhaps of the country club type, but if this mother and the new father are sincere in their desires to advance those interests of the child, they may furnish it later or for that matter, take custody of the child at a later date.
I think the main opinion has ably summed up the pros and cons of the situation. I could express them no better. It is that where I see this young child taken from an environment in which it is seemingly happy and transplanted at this early age into a home where the marriage relationship has not reached the point where we can say that it stands a fair chance of lasting, where the nature of its relationship to the stepfather is very uncertain, where the visualized possibilities for more thorough and easier present and advanced education and gracious living are, at the most, speculative and so admixed with chances of only more sophisticated living and miseducation, that I am con*209strained to continue for the time being this life which we know about. To paraphrase an expression from Hamlet, it were better for the child to bear such ills she has than to fly to others we know not of,, especially since the ills she has are not of a serious nature and are assuaged by the known affection of Mrs. Hardcastle.
And thus must have concluded the lower court who had a better chance than have we to judge the mother, stepfather, and grandmother. He heard all the evidence and had in addition the actors in this human drama before him.
I would favor a decree providing that the mother be allowed to have Janet during the non-school months from now on to the age of choice and that the child at the age of ten be permitted to choose which home it prefers, the choice being aided by the experience during the summer months.
McDONOUGH, j., concurs in the dissenting opinion of Mr. Justice WOLFE.